— In consolidated proceedings, one, in a matrimonial action, to modify the provisions of a judgment of divorce with respect to child custody, and the other a habeas corpus proceeding, the parties cross-appeal, as limited by their briefs, from so much of an order of the Supreme Court, Suffolk County, entered July 25, 1975, as, upon reargument, adhered to the original determination which, inter alia, granted custody of the infant children of the parties to the respondent-appellant mother. Order affirmed insofar as appealed from, without costs. The record amply supports the finding by Special Term that the mother is a fit custodian and is entitled to custody of the children returned to her. We have examined her contentions with respect to her application for counsel fees and find them to be without merit. Gulotta, P. J., Rabin, Hopkins, Latham and Margett, JJ., concur.